Citation Nr: 0719857	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-26 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
22, 1986 for the grant of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, 
rated as 30 percent disabling prior to September 22, 2005 and 
as 50 percent disabling on and after September 22, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1979.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychoneurotic condition was received by the RO on March 19, 
1980 and was denied in October 1980; the veteran was so 
notified and did not appeal this decision.

2.  A claim to reopen the claim for service connection for a 
psychiatric disability was received by the RO on September 
22, 1986.  

3.  Prior to April 27, 2004, the veteran's PTSD is not shown 
to result in more than definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and is manifested by psychoneurotic symptoms 
that result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce no more than 
definite industrial impairment.

4.  Prior to April 27, 2004, the veteran's PTSD is not shown 
to result in more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

5.  From April 27, 2004, the veteran's PTSD is shown to cause 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking or 
mood, but does not cause total occupational and social 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than September 22, 1986 for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (b) 
(1) (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2006).  

2.  The criteria for a disability rating higher than 30 
percent for PTSD are not met during the period prior to April 
27, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996 and 2006).  

3.  The criteria for a disability rating of 70 percent, and 
no greater, for PTSD have been met for the period beginning 
April 27, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Effective date claim

The veteran filed an original claim for service connection 
for a psychoneurotic condition that was received by the RO on 
March 19, 1980.  The RO denied this claim in an October 1980 
rating decision, but the veteran did not file a timely 
appeal.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 
19.118(a) (1980) (a claimant must file a notice of 
disagreement (NOD) with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
notice of that determination is mailed).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen that was received by the 
RO on September 22, 1986 but never adjudicated.  The veteran 
subsequently filed another claim to reopen that was received 
on December 12, 2001.  In an August 2002 rating decision, the 
claim for service connection for PTSD was denied and the RO 
declined to reopen the claim for depression on the basis that 
no new and material evidence had been submitted.  The claim 
was reconsidered pursuant to the veteran filing a statement 
in July 2002, and service connection was subsequently granted 
for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
A 30 percent evaluation was assigned effective December 12, 
2001.  See March 2003 rating decision.  

The veteran filed a claim for earlier effective date in May 
2003, contending that she was entitled to an effective date 
prior to December 12, 2001 for the grant of service 
connection for PTSD on the basis that had her psychological 
disability been correctly assessed at the time of her 
original claim, service connection would have been granted at 
that time.  See May 2003 statement in support of claim.  The 
RO thereafter granted the veteran's claim for an earlier 
effective date; September 22, 1986 was assigned, the date her 
unadjudicated claim to reopen was received by the RO.  See 
June 2003 rating decision.  The veteran filed a NOD, again 
contending that the effective date of the grant for service 
connection for PTSD should go back to 1980.  See September 
2003 statement in support of claim.  

Under VA laws and regulations, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date the claim was received, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §3.400(r) (2006).  As the 
October 1980 rating decision was finally adjudicated, the 
September 1986 claim was properly treated as a claim to 
reopen.  The Board notes that the September 22, 1986 
effective date assigned by the RO for the grant of service 
connection for PTSD was made solely on the basis that the 
claim to reopen filed on this date had not been adjudicated; 
it was, therefore, treated as an ongoing claim.  The Board 
acknowledges the veteran's continuing contention that her 
psychological disorder was improperly evaluated at the time 
of her original claim.  Based on the evidence of record and 
the regulatory provisions governing the effective date of an 
award based on a reopened claim, however, the Board finds 
that an effective date prior to September 22, 1986 for PTSD 
is not warranted.

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

As noted above, service connection for PTSD was initially 
granted with a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective September 22, 1986.  
See March 2003 and June 2003 rating decisions.  The veteran 
appealed the rating assigned and the RO subsequently 
increased the rating to 50 percent, effective September 22, 
2005.  See December 2005 rating decision.  Despite the 
increased rating granted by the RO, the veteran's appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Thus, the Board will consider whether the 
evidence supports a rating in excess of 30 percent prior to 
September 22, 2005 and a rating in excess of 50 percent for 
the period on and after September 22, 2005.  

As noted above, the effective date of September 22, 1986 was 
assigned because that was the date on which the RO received a 
claim to reopen that was never adjudicated.  Between that 
time and the present, the regulation with respect to rating 
mental disorders has been changed.  See 61 Fed. Reg. 52695 
(October 8, 1996), effective November 7, 1996, (codified at 
38 C.F.R. §§ 4.16, 4.125- 4.132).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of November 7, 1996.  In 
light of these amendments, the Board evaluates the claim in 
accordance with the effective dates of the rating criteria, 
before and as of November 7, 1996.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411 provided the next higher rating of 50 percent if PTSD 
considerably impaired the ability to establish or maintain 
effective or favorable relationships with people and if by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
was assigned if PTSD severely impaired the ability to 
establish and maintain effective or favorable relationships 
with people and if the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

The current regulations establish a General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2006).  A 50 
percent disability evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood merits a 70 percent rating; a 100 percent 
rating is warranted for total occupational and social 
impairment.  

Because this is an appeal from the initial disability 
evaluation assigned when service connection was granted, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  For the reasons discussed below, the Board concludes 
that a staged rating is appropriate.  The evidence does not 
support assignment of a rating higher than 30 percent before 
April 27, 2004, but does support a rating of 70 percent, but 
no higher, from that date. 

Other than the veteran's service medical records and a May 
1980 VA compensation and pension (C&P) examination report, 
the earliest medical evidence of record is a January 2003 VA 
C&P initial evaluation for PTSD examination report.  During 
this examination, the veteran described widely variable mood, 
noting she often felt depressed and irritable but 
subsequently returned to euthymic mood.  She reported 
chronically disturbed sleep with relatively frequent 
nocturnal wakening, occasional headaches, low level fatigue 
from sleeping about four hours a night, and nightmares, 
though she is unable to describe their content.  The veteran 
also noted periods of depersonalization during which she 
feels she is "going through the motions," as well as lack 
of emotion or good communication with others.  She noted 
occasional memories and anger about her in-service sexual 
assault, some avoidant behavior (distrustful of African 
Americans because of her attacker's race), and exaggerated 
startle reaction to the sound of ringing telephones or to 
being approached from behind.  She also noted some emotional 
distancing in her relationship with her children, had not 
dated or been interested in relationships for about three 
years, noted some strain in her relationships with co-workers 
because of her irritability and occasionally depressed mood, 
a relative lack of interest in outside activities, and did 
not report an active social life outside of occasional after 
work drinking with co-workers in bars.  

Mental status examination revealed a casually dressed, 
appropriately groomed, alert woman oriented in all spheres, 
who made generally good eye contact and displayed behavior 
appropriate to the interview setting.  No impairment of 
communication or thought process was noted; speech was 
spontaneous, relevant and at normal rate and rhythm; thinking 
was logical, goal-oriented and without evidence of formal 
thought disorder; mood was neutral with constricted but 
congruent affect; long and short term recall were grossly 
intact; attention and concentration were adequate for the 
purpose of the interview; and judgment and insight were 
present.  The veteran denied hallucinations and delusions, 
did not indicate any panic attacks, rituals or obsessions 
that interfere with functioning, and reported adequate 
maintenance of personal hygiene, management of finances, 
dress and other activities of daily living.  She denied 
suicidal or homicidal ideation, intent or plan, but admitted 
to past suicide gestures.  A Global Assessment of Functioning 
(GAF) score of 64 was assigned.  

Two letters from the social worker with whom the veteran 
meets have been submitted in support of her claim.  In a July 
2004 letter, Ms. L. Temple wrote that the veteran had 
displayed minimal progress despite being involved in therapy 
since April 2004, had become increasingly symptomatic as she 
attempted to unravel the traumatic personal event, and was 
emotionally immobilized in her efforts to confront the trauma 
she endured in service.  Despite the implementation of 
various therapeutic interventions, the veteran lived in 
terror that should she revisit the horrors of the sexual 
assault, she will suffer a psychiatric decompensation, a 
physical catastrophe, or possibly death.  In addition to 
irritability and intense anger, there was evidence of intense 
psychological and physiological reaction to the exposure of 
internal or external cues that resemble the trauma.  The 
veteran experienced difficulty in establishing and 
maintaining effective work and social relationships, impaired 
judgment, impairment of short terms memory and disturbances 
of motivation and mood.  This negative cycle severely 
impacted her ability to parent her two children as she would 
like; she indicated at every session that if it were not for 
her children, she saw no purpose in living.  Ms. Temple noted 
her concern regarding these thoughts, as well as the 
veteran's limited ability to reach her fullest potential at 
work, which had proven to be financially disastrous for her 
and her children.  Numbing and avoidance of stimuli 
associated with the trauma was another one of the veteran's 
responses and she manifested avoidance of thoughts or 
feelings associated with trauma, feelings of detachment, 
irritability and outbursts of anger, restricted range of 
affect and sense of shortened life.  

In a November 2005 letter, Ms. Temple indicated that the 
veteran continued to regularly attend bi-weekly individual 
treatment.  She experienced a mixture of anxiety, nervousness 
and depressive feelings with suicidal thoughts and, as a 
result, drank alcohol to numb the pain and severe discomfort.  
These feelings had intensified more and more as she reflected 
on her in-service trauma and the consequential effects that 
have scarred her for life.  Reliving the vivid painful 
memories she must endure in an effort to process her claim 
caused her much anxiety and uneasiness.  The veteran's mood 
was one of anger that was exacerbated by the slightest thing 
that comes in her path and this anger is then projected onto 
others as well as inwardly.  She had recently punched a fence 
with her fist, injuring herself.  

The veteran underwent an initial visit and evaluation by the 
Northport VA Medical Center psychiatry department in 
September 2005.  The examiner noted that before the 
interview, the veteran became panic stricken and left the 
building to wait outside until her service officer arrived, 
as she had reacted adversely to the presence of several males 
at the front desk, many of them African American.  She also 
insisted on the presence of the service officer during the 
interview in order to avoid being alone in a closed space 
with the examiner, who was male.  The veteran was cooperative 
and answered all questions, but was fidgety and often avoided 
eye contact.  She reported that from the in-service incident 
in 1977 and continuously since, she had been experiencing the 
same symptoms, to include reexperiencing the trauma in 
nightmares, flashbacks and intrusive memories, emotional 
numbing and inability to trust (especially men) leading to 
absence of meaningful bonds, numbing of physical body and 
episodes of cutting, having to assure the safety of 
automobiles by walking around and checking them before 
entering, crippling episodes of depression and panic attacks, 
irritability, poor tolerance to stress, guilt and self-doubt, 
mood swings, and chronic insomnia.  Mental status examination 
revealed normal grooming and hygiene, restlessness and 
psychomotor agitation, hypervigilance, impaired 
concentration, abnormal recent (reports being forgetful due 
to preoccupation) and remote (vivid recall of trauma) memory, 
blocked thought process, paranoia, ritualistic obsessions, 
and depersonalization.  The veteran voiced suicidal and 
homicidal or violent ideation, as well as visual 
hallucinations in the form of flashbacks.  The examiner noted 
hopelessness, helplessness, depression, and the absence of 
ability to experience pleasure.  The veteran's judgment, 
insight and impulse control were described as fair.  She made 
a quick exit at the conclusion of the interview.  A GAF score 
of 45 was assigned and the examiner reported a GAF range of 
40-45 in the prior year.  

The veteran presented testimony in July 2006.  She indicated 
that she continues to have nightmares and jumps every time 
something dings, which causes problems when she goes to 
department stores.  She also related an incident after 
meeting with Ms. Temple when she saw someone standing next to 
her car and went into a panic attack, causing her to spend 
the entire weekend indoors without changing her clothes or 
doing anything but watch television for hours straight.  The 
veteran indicated that she tends to fly off the handle with 
her children at least once per week and goes through periods 
when she does not speak to her children.  She testified that 
she thinks about committing suicide all the time, and 
reported a few plans she has formulated.  The veteran 
indicated that she believes her suicidal ideation has gotten 
worse in the last few years because she perceives that no one 
needs her anymore, to include her children.  She describes 
her general mood as going through life and going through the 
motions.  While she is capable of blocking out feelings, she 
also feels depression, anger, and anxiousness.  The veteran 
indicated that she sees Ms. Temple biweekly, but does not 
seek treatment from a psychiatrist.  

Unfortunately, there is little to no evidence concerning the 
veteran's level of disability prior to the January 2003 VA 
examination.  That report indicates that the veteran then had 
a limited but reasonably active social life, as well as 
reasonably good working relationships with her supervisors 
and co-workers.  She did not indicate significant impairment 
of occupational functioning doe to psychological or emotional 
problems.  She did not indicate disciplinary problems or time 
off from work due to her service-connected disability.  She 
was not then receiving psychiatric treatment.  The examiner 
assigned a GAF score of 64, based on the PTSD symptoms.  The 
examination report does not describe more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and describes 
psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce no more than definite industrial impairment.  
Considerable social and industrial impairment is not then 
described.  Consequently, the Board concludes that this 
evidence does not support assignment of a rating higher than 
30 percent under the rating criteria in effect prior to 
November 7, 1996.

Similarly, this evidence does not support assignment of a 
rating higher than 30 percent under the current general 
rating formula for mental disorders.  More than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) is not described.  The veteran had a 
limited but reasonably active social life and reasonably good 
working relationships with her supervisors and co-workers, 
and her PTSD symptoms did not result in disciplinary problems 
or time off from work. There was no indication that she had 
panic attacks, rituals or obsessions that interfered with her 
functioning, and she denied suicidal or homicidal ideation, 
intent or plan.  

The later evidence - in particular, the reports of Ms. Temple 
- does more nearly approximate the criteria for a 70 percent 
rating under the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.7 (2006).  The July 2004 letter from 
Ms. Temple, which was received by the RO on August 19, 2004, 
described the veteran's increasing symptomatology.  Ms. 
Temple indicated that since the veteran had begun receiving 
therapy on April 27, 2004, she had exhibited difficulty in 
establishing effective work and social relationships, 
impaired judgment, impairment of short term memory, 
disturbances of motivation and mood, outbursts of anger, and 
restricted range of affect.  Ms. Temple also reported that at 
every session, the veteran indicated that there was no 
purpose in living; she also described the veteran's mood as 
one of anger that is exacerbated by the slightest thing and 
is projected both outwardly and inwardly.  See July 2004 
letter; see also November 2005 letter.  In addition, the 
later evidence reveals that the veteran now has panic 
attacks, impaired impulse control, and hypervigilance, and 
that she has been assigned a GAF score of 45, which indicates 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  See September 2005 
psychiatry evaluation; July 2006 hearing transcript; 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM IV).  


The record does not support a conclusion, however, that the 
veteran's PTSD symptoms result in total occupational and 
social impairment.  She does work, although she changes jobs 
every few years.  And she does describe a continuing social 
life.  

At this juncture, the Board again acknowledges the veteran's 
contention that her psychiatric condition was improperly 
evaluated at the time of her original claim.  More 
specifically, she asserts that had the VA examiner who 
conducted a May 1980 examination used the criteria found in 
the third edition of the DSM (DSM III) that were available at 
that time, she would have been correctly diagnosed with PTSD 
rather than a personality disorder.  In support of her 
contention, the VA examiner who conducted the September 2005 
evaluation notes that a review of psychiatric notes, reports, 
summaries and opinions on the veteran dated through the early 
1980s shows psychiatric knowledge and bias commensurate with 
the times.  The prevailing tool used in evaluating 
psychiatric conditions was the DSM II, which was based on 
Freudian psychodynamic thought filtered through the prism of 
the male view of rape - that the victim colluded with the 
rapist and provoked the act.  The VA examiner opined that any 
reasonable diagnostician examining the veteran's records 
would agree that the correct diagnosis of her condition 
described in a November 1979 in-service summary is PTSD 
secondary to the catastrophic experience of rape and the 
mishandling of her clinical condition from the time of the 
rape.  See also July 2006 VA Form 21-4138 with attached case 
study; July 2006 hearing transcript.  

The Board sympathizes with the veteran's situation.  
Unfortunately, the veteran's initial claim for service 
connection was denied in an October 1980 rating decision, 
which she did not appeal and which became final.  As 
discussed above, she filed a claim to reopen in September 
1986 and was subsequently granted service connection for PTSD 
with an effective date assigned according to the regulatory 
provisions governing the effective date of an award based on 
a reopened claim.  The Board is bound by these regulatory 
provisions, which establish that the effective date of a 
grant of service connection based upon a claim to reopen 
cannot be earlier than the date the claim was received or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §3.400(r) (2006) 
(emphasis added).  Therefore, even if the veteran had been 
correctly diagnosed prior to the date her claim to reopen was 
received in September 1986, the Board could not grant an 
effective date earlier than the date the claim was received.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decisions that are the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist her in obtaining 
additional information and evidence; and of the 
responsibilities on both her part and VA's in developing the 
claim.  See June 2002 letter.  She was informed of the need 
to provide any evidence in her possession pertinent to the 
claim in a March 2005 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  

Although it was not until after the rating decision that is 
the subject of this appeal that the veteran was provided 
notice regarding her claim for increased rating, the 
increased rating claim stems from a NOD, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  The Board also 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the effective date of a grant of 
service connection for PTSD until after the rating decision 
that is the subject of this appeal.  See July 2005 statement 
of the case (SOC).  Despite the inadequate notice provided to 
the veteran prior to the rating decisions that are the 
subject of this appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
and further finds that any error in not providing a single 
notice covering all content requirements was, at most, 
harmless.  See 38 C.F.R. § 20.1102 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
subsequently provided with content-complying notice 
concerning the effective date issue and given adequate 
opportunity to provide evidence and argument.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private records have 
been associated with the claims folder and the veteran was 
afforded an appropriate VA examination in connection with her 
claim for increased rating.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to September 22, 1986 for the grant 
of service connection for PTSD is denied.  

A disability evaluation higher than 30 percent is denied for 
the period prior to April 27, 2004.

A disability evaluation of 70 percent, and no higher, for 
PTSD is granted from April 27, 2004.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


